Were the question an open one, I would have serious doubts that an equitable lien was created in favor of Hartley against Mrs. Craven's property when the loan of $625.00 was made to her. But I take it that question was settled by the decree which was affirmed by this court, and reported in 95 Fla. 704, 116 So. 841. While I am inclined to the view that, as section 2 of Article 11 gives the right to charge specific property for the payment of certain classes of obligations, it thereby creates an inchoate equitable lien which may be charged on the property by a court of equity, I doubt if this transaction falls within the class of obligations provided for in the cited section of the constitution. However, that an equitable lien was created by that transaction has become settled in this case by our former decision. The decree declaring that such transaction created an equitable lien, related back to the transaction out of which the equitable lien so declared arose. Thus the property was charged with this lien, in legal contemplation, at the time it acquired its homestead status, and when it became a homestead it was already subject to the lien, and the change to homestead status could not displace it. Section 1 of Article X of the constitution, exempting the homestead from forced sale under process of any court, says: "But no property shall be exempt from sale * * * for the payment of obligations contracted *Page 288 
for the purchase of said property, or for the erection or repair of improvements on the real estate exempted," etc. The item of $49.62 comes within the latter exception. Does the item of $625.00 with interest therein come within the exception relating to "obligations contracted for the purchase of said property"? The decree which has been heretofore affirmed said that Hartley had an equitable lien for this amount as "for money loaned by said complainant to said defendant to be used and applied on purchase price of said land and which was so used and applied by said defendant." The decree impliedly holds that Hartley thereby became subrogated to the right of the vendor to a lien to secure this balance due on the purchase price of the property. I am inclined to the view, therefore, in harmony with that of MR. JUSTICE TERRELL on this point, that the effect of the chancellor's decree was to declare that the transaction between Hartley and Mrs. Craven was to give Hartley an equitable lien "for the payment of an obligation contracted for the purchase of said property," thus bringing it within one of the exceptions from exemption provided in the constitutional homestead provision referred to. If Hartley was not equitably subrogated to the right of the vendor to enforce a lien for this amount, I cannot understand the force and effect of the chancellor's decree giving him an equitable lien for such amount. See Jones v. Carpenter, 90 Fla. 407, 106 So. 127.
I therefore concur in the conclusion reached by MR. JUSTICE TERRELL that the order appealed from should be affirmed.